DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 9/24/2021, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 9/24/2021 have been fully considered.  With regards to the 35 U.S.C. 112(b) Rejections Applicant’s amendments have addressed these issues and are therefore withdrawn.  With regards to the 35 U.S.C. § 101 Rejection Applicant’s arguments are not persuasive.  Examiner notes that while the claim does not explicitly recite a mathematical equation, the concepts recited in the claims are directed to mathematical concepts of identifying a pattern in data and forecasting an increased probability.  Such an increase in probability would be the result of mathematical concept.  Examiner recommends amending the claims to recite what is performing the receiving, identifying and outputting steps to help further clarify a practical application.  With regards to the 35 U.S.C. §103 Rejection Applicant’s arguments are moot in view of the new grounds of rejection as necessitated by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1 recites “forecasting an increased probability of an earthquake, in a spatial zone during a future time window, due to a test earthquake event, the increased probability being greater than a baseline earthquake probability in the given spatial zone prior to the test earthquake event;”	However it is not clear how the increased probability can be greater than a baseline earthquake probability prior to the test earthquake event, when the increased probability is due to a test earthquake event.  Something cannot be based something else that has not happened and is therefore indefinite.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claim 1 the limitation	identifying one or more patterns among the earthquake events of the corpus;  	based on the one or more patterns, forecasting an increased probability of an earthquake, in a spatial zone during a future time window, due to a test earthquake event, the increased probability being greater than a baseline earthquake probability in the given spatial zone prior to the test earthquake event;	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element – 	“receiving a corpus of data describing earthquake events above a damage threshold”	“outputting a map showing the increased probability of an earthquake” 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 	receiving a corpus of data describing earthquake events above a damage threshold 	outputting a map showing the increased probability of an earthquake	are viewed as insignificant extrasolution activity as mere data gathering in an 
	
	Claims 2-14 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 i is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherry (US 6,870,482 B2) in view of Rundle (US 2018/0183393 A1).



Claim(s) 1, 2, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherry (US 6,870,482 B2) .
	With respect to Claim 1 Cherry teaches		A method (See Abstract), comprising: 	receiving a corpus of data describing earthquake events above a damage threshold (See Fig 2 Component 206);  	identifying one or more patterns among the earthquake events of the corpus (See Fig 2 Component 218); (See Fig 1 Component 110 Referring back to FIG. 1, after the geographic region is partitioned, the system next constructs relative intensity (RI) maps and pattern informatics (PI) maps over the geographic region based on the regional catalog (step 108). We describe the procedures of constructing the RI map and PI map in more detail below. Next, the system compares the RI maps and the PI maps based on their reliabilities to forecast earthquakes (step 110).); and  	outputting a map showing the increased probability of an earthquake (See Para[0129] and Para[0008] and In one embodiment of the present invention, earthquake forecast outputs may be in XML format. This facilitates data archiving, searching, and delivery via the Internet.  The output of this analysis provides a map of areas in a seismogenic region where earthquakes are forecast to occur in a future time span, generally five to ten years.)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Cherry and forecasting an increased probability of an earthquake, and 	outputting a map showing the increased probability of an earthquake such as that of Rundle.	One of ordinary skill would have been motivated to modify Cherry because forecasting and earthquake would allow one to prepare for such event and outputting a map would show the probability in an easily understood format.	With respect to Claim 2 Cherry teaches	The method of claim 1, 	wherein the one or more patterns are statistical correlations that exceed a predetermined significance level.  (See Fig 2 Component 220)	With respect to Claim 4 Cherry	The method of claim 3, 	wherein the spatial zone includes at least one point having a polar angle of 160.degree.  relative to a location of the test  earthquake event. (See Fig 2 Component 222.  Examiner notes that since the Earth is a 3D object encompassing all possible earthquakes such a point would inherently exist.)	With respect to Claim 5 Cherry teaches	The method of claim 3, 	wherein the forecasting comprises obtaining a rule that expresses a probability (See Fig 2, Examiner has interpreted a rule and the steps necessary as shown in Fig 2.)		Examiner notes that the prior art searched fails to teach or make obvious claim 6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863